Dawson, C. J.
(dissenting from the net result): I concur in the rules of law announced in paragraphs 1, 2 and 3, of the syllabus but dissent from rule stated in paragraph 4. I can discern no substantial evidence of medical treatment chargeable to the employer as part of the claimant's compensation allowed by the statute, G. S. 1935, 44-510, which would toll the statutory time of 120 days allowed by G. S. 1941 Supp. 44-520a, within which a written claim for compensation must be served on the employer. In my opinion the judgment should be reversed.